Appeal from an order of Family Court, Cattaraugus County (Kelly, J.H.O.), entered October 18, 2001, which, inter alia, ordered that petitioner have supervised visitation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*892Memorandum: Family Court did not abuse its discretion in ordering that petitioner have supervised visitation with her two daughters and in denying her request for overnight visitation. The court’s determination is entitled to great deference (see Eschbach v Eschbach, 56 NY2d 167, 173) and will not be disturbed where, as here, it is supported by a sound and substantial basis in the record (see Matter of Green v Mitchell, 266 AD2d 884). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Gorski and Lawton, JJ.